Appellate Case: 21-1246     Document: 010110642973      Date Filed: 02/09/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        February 9, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  CEDRIC GREENE,

        Plaintiff - Appellant,

  v.                                                         No. 21-1246
                                                    (D.C. No. 1:21-CV-01611-LTB)
  FIRST TO SERVE INC.,                                         (D. Colo.)

        Defendant - Appellee.

  –––––––––––––––––––––––––––––––––––

  CEDRIC GREENE,

        Plaintiff - Appellant,

  v.                                                         No. 21-1278
                                                    (D.C. No. 1:21-CV-01922-LTB)
  7-ELEVEN,                                                    (D. Colo.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MATHESON, BALDOCK, and PHILLIPS, Circuit Judges.
                   _________________________________



       *
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 these appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
 therefore ordered submitted without oral argument. This order and judgment is not
 binding precedent, except under the doctrines of law of the case, res judicata, and
 collateral estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1246      Document: 010110642973          Date Filed: 02/09/2022      Page: 2



        Cedric Greene initiated the underlying cases by filing two pro se pleadings in the

 district court without complying with filing restrictions the district court had previously

 imposed upon Greene. The district court dismissed the actions because of his failure to

 comply with the filing restrictions, and Greene appealed. Exercising jurisdiction under

 28 U.S.C. § 1291, we affirm. We also expand the filing restrictions that we previously

 imposed upon Greene, subject to any objections he may file within ten days from the date

 of this decision.

                                                I

        Greene is a California resident who is under filing restrictions in this and

 numerous other courts due to his prolific and abusive litigation history. See, e.g., Greene

 v. Sprint Nextel Corp., 750 F. App’x 661, 666-67 & nn. 2, 3 (10th Cir. 2018) (describing

 Greene’s lengthy history of “duplicative, abusive, and frivolous litigation” that resulted in

 the imposition of filing restrictions in this court, the Ninth Circuit, and the United States

 District Courts for the Districts of Kansas and Utah, as well as other federal district courts

 in California and Nevada). In 2019, the United States District Court for the District of

 Colorado became yet another court to impose filing restrictions upon Greene, noting he

 had filed some nine other actions, many of which were dismissed for improper venue,

 lack of jurisdiction, or both. See Order Dismissing Action & Imposing Filing

 Restrictions at 5-6, Greene v. Off. of Comptroller, No. 19-CV-821 (D. Colo. June 13,

 2019), ECF No. 10. Although Greene appealed that decision, he did not challenge the




                                               2
Appellate Case: 21-1246      Document: 010110642973          Date Filed: 02/09/2022      Page: 3



 district court’s filing restrictions, and we affirmed. See Greene v. Off. of Comptroller,

 776 F. App’x 983, 984 (10th Cir. Sept. 13, 2019).

        Without complying with the district court’s restrictions, Greene attempted to file

 the two pro se actions underlying these appeals. In the case underlying No. 21-1246, he

 filed a “Motion and Request to Lift Filing Sanctions and Request to Initiate a Pro Se Civil

 Filing.” R. at 3. Although his pleading is largely unintelligible, he purported to name

 First to Serve Inc., as a defendant and suggested venue was proper in Colorado, not in

 California. And in the case underlying No. 21-1278, Greene filed an “Application for an

 Order to Lift Filing Requirements for Civil Processing Purposes and Judicial Notice

 Request.” R. at 3. This pleading purported to name 7-Eleven as a defendant and was

 similarly unintelligible, although it appears to have requested that the district court take

 judicial notice of evidence demonstrating that venue was proper in Colorado. The district

 court dismissed both cases for failure to comply with its filing restrictions, which the

 court refused to lift, and Greene appealed.

                                               II

        We review the district court’s dismissal for abuse of discretion. See Gripe v. City

 of Enid, 312 F.3d 1184, 1188 (10th Cir. 2002) (reviewing sanction of dismissal for failure

 to follow court order and rules for abuse of discretion). There was no abuse of discretion

 here. The district court’s filing restrictions required Greene to file a proposed pleading

 and seek leave to proceed pro se; he was also required to provide the district court clerk

 with: A) a list of all his pending and previous lawsuits filed in the District of Colorado

 and the status of all such lawsuits; B) a statement of the issues and whether they had been

                                               3
Appellate Case: 21-1246      Document: 010110642973          Date Filed: 02/09/2022        Page: 4



 previously raised; and C) a notarized affidavit certifying that his arguments were not

 frivolous or made in bad faith, that they were warranted by the law or a good-faith

 argument for alteration of the law, that venue was proper, that the action was not brought

 for any improper purpose, and that he would comply with all applicable court rules. See

 Order Dismissing Action & Imposing Filing Restrictions at 6-7, Off. of Comptroller,

 No. 19-CV-821. Greene did not comply with these requirements.

        Nonetheless, Greene asks that we “exonerate” him from the district court’s filing

 restrictions. See No. 21-1246, Aplt. Br. at 3; see also No. 21-1278, Aplt. Br. at 2. But if

 he wished to challenge the district court’s filing restrictions, he was required to challenge

 them in his appeal of the order that imposed them. See Werner v. Utah, 32 F.3d 1446,

 1448 (10th Cir. 1994) (per curiam) (“[I]f petitioner disagrees with the district court’s

 filing restrictions, his avenue for review is an appeal from the order establishing the

 restrictions.”). He did not. See Off. of Comptroller, 776 F. App’x at 984. And he may

 not collaterally challenge them now in this appeal. See Stine v. Fed. Bureau of Prisons,

 506 F. App’x 846, 848 (10th Cir. 2013) (“[T]o the extent Plaintiff is challenging the

 terms or scope of the filing restrictions, he cannot collaterally attack those restrictions in

 this proceeding . . . .”). We therefore affirm the district court’s dismissal of Greene’s two

 actions for failing to comply with that court’s filing restrictions.

                                               III

                                  FILING RESTRICTIONS

        We next expand the filing restrictions that we previously imposed upon Greene.

 “Federal courts have the inherent power to regulate the activities of abusive litigants by

                                                4
Appellate Case: 21-1246      Document: 010110642973          Date Filed: 02/09/2022       Page: 5



 imposing carefully tailored restrictions under appropriate circumstances.” Ysais v.

 Richardson, 603 F.3d 1175, 1180 (10th Cir. 2010). Filing restrictions “are appropriate

 where the litigant’s lengthy and abusive history is set forth; the court provides guidelines

 as to what the litigant may do to obtain its permission to file an action; and the litigant

 receives notice and an opportunity to oppose the court’s order before it is implemented.”

 Andrews v. Heaton, 483 F.3d 1070, 1077 (10th Cir. 2007).

        When we imposed our current filing restrictions, we observed that “[t]his court

 and numerous district courts repeatedly [had] explained [to Greene] the jurisdictional and

 venue requirements to file a claim in a given federal court,” but “Greene . . . repeatedly

 ignored these explanations and simply reasserted the same meritless claims in another

 federal district.” Sprint Nextel Corp., 750 F. App’x at 665-66. We had also previously

 cautioned Greene that his abuse of the appellate process could lead to filing restrictions.

 Id. at 666. We therefore enjoined him from filing further appeals raising issues similar to

 those he raised in ten particular appeals, all of which unsuccessfully challenged the

 district court’s dismissals for lack of jurisdiction, improper venue, or failure to state a

 claim, see id. at 663-66; we also enjoined him from filing appeals asserting that either the

 district court or this court should waive subject matter jurisdiction, see id. at 666-67.

        Since we imposed appellate filing restrictions, Greene has filed twenty-eight

 appeals in this court, eight of which are still pending, including the two presently before

 us. Of the twenty appeals that have been adjudicated, eleven fell within the scope of our

 filing restrictions and were dismissed accordingly. See Greene v. Hous. Auth. of

 Los Angeles, No. 19-1365 (10th Cir. Oct. 22, 2019); Greene v. Pac. Shore Prop. Mgmt.,

                                                5
Appellate Case: 21-1246     Document: 010110642973          Date Filed: 02/09/2022        Page: 6



 Nos. 19-1473, 19-1474 (10th Cir. Jan. 14, 2020); Greene v. Delgado, No. 19-1485

 (10th Cir. Jan. 16, 2020); Greene v. Off. of the Comptroller, No. 20-1015 (10th Cir.

 Jan. 31, 2020); Greene v. J.P. Morgan Chase, Nat’l Ass’n., No. 20-1072 (10th Cir.

 Mar. 13, 2020); Greene v. Direct TV Inc., No. 20-1098 (10th Cir. Apr. 21, 2020); Greene

 v. Access Servs., Inc., No. 19-1447 (10th Cir. June 5, 2020); Greene v. U.S. Dep’t of

 Hous. & Urban Dev., No. 20-1212 (10th Cir. July 7, 2020); Greene v. No Named

 Defendants, No. 21-1226 (10th Cir. July 1, 2021); Greene v. Los Angeles Cnty. Metro.

 Transp. Auth., No. 21-1369 (10th Cir. Nov. 4, 2021). In the rest of Greene’s appeals, we

 either affirmed the district court’s dismissal, see Greene v. Off. of the Comptroller,

 776 F. App’x at 984; Greene v. U.S. Postal Serv., 795 F. App’x 581, 584 (10th Cir.

 2019); Greene v. Denver Cnty. Ct., Nos. 21-1051, 21-1070, 21-1245, 2021 WL 4272901,

 at *2 (10th Cir. Sept. 21, 2021), or dismissed the appeals for lack of prosecution, see

 Greene v. Comm’r, No. 19-1189 (10th Cir. Nov. 5, 2019); Greene v. Harris, No. 19-1403

 (10th Cir. Sept. 3, 2020); Greene v. Comm’r, No. 19-1467 (10th Cir. Nov. 19, 2020), or

 lack of jurisdiction, see Greene v. Gomez, No. 19-1097 (10th Cir. Apr. 4, 2019).

        The underlying cases here represent a new category of non-meritorious appeals in

 which Greene made no effort to comply with the district court’s filing restrictions, the

 district court dismissed based on his noncompliance, and Greene appealed, attempting to

 circumvent the district court’s filing restrictions without having challenged them when

 they were imposed. Greene took a similar course in several of his other appeals. See

 Denver Cnty. Ct., 2021 WL 4272901, at *1-2. And while we offer no opinion on his

 pending appeals, we note some of them appear to fall in this category because Greene

                                               6
Appellate Case: 21-1246      Document: 010110642973          Date Filed: 02/09/2022        Page: 7



 appeals from either a dismissal for noncompliance or from an order denying his motions

 to reopen or reconsider the dismissal order. See Greene v. CVS, Inc., No. 21-1366;

 Greene v. Frontier Airlines, No. 21-1395; Greene v. Charter Spectrum, No. 21-1447.

        Further, Greene’s appeals have involved a host of different defendants, including

 individuals, private companies, and government entities, but none have been successful

 and many were frivolous. Moreover, notwithstanding the breadth of defendants named

 and the subject matter implicated, Greene has also persisted in prosecuting repetitive or

 duplicative litigation despite our prior admonishments. See, e.g., Greene v. U.S. Postal

 Serv., 795 F. App’x 581, 584 & n.3, No. 19-1305 (10th Cir. Nov. 27, 2019) (recognizing

 “we’ve previously dismissed a virtually identical suit, Greene v. U.S. Postal Serv.,

 745 F. App’x 299 (10th Cir. 2018),” which involved the same subject matter as another

 suit Greene brought in the Western District of Washington, which was also dismissed, as

 was the appeal from that decision to the Ninth Circuit). These abusive tactics have

 consumed our limited judicial resources and precipitated our repeated warnings that we

 would impose further filing restrictions upon Greene, see Denver Cnty. Ct., 2021 WL

 4272901, at *2. But he has been undeterred. Given the sheer breadth, quantity, and lack

 of merit to Greene’s appeals, coupled with his complete disregard for the district court

 and this court’s filing restrictions, additional filing restrictions are warranted. See

 Ketchem v. Cruz, 961 F.2d 916, 921 (10th Cir. 1992) (approving filing restrictions against

 a pro se litigant and recognizing “that a pattern of . . . groundless and vexatious litigation

 will justify . . . enjoining him from filing any claims without first seeking prior leave of

 court” (internal quotation marks omitted)).

                                                7
Appellate Case: 21-1246     Document: 010110642973           Date Filed: 02/09/2022     Page: 8



        Accordingly, we enjoin Greene from filing further pro se civil appeals in this court

 unless he first obtains permission to proceed pro se. See Werner, 32 F.3d at 1449

 (enjoining pro se matters in this court without prior leave of court); Winslow v. Hunter

 (In re Winslow), 17 F.3d 314, 316 (10th Cir. 1994) (per curiam) (enjoining pro se appeals

 and original proceedings without prior leave of court). If Greene wishes to initiate a civil

 appeal in this court, he must either be represented by a licensed attorney admitted to

 practice in this court or obtain permission to proceed pro se by taking the following steps:

        1. File a petition with the Clerk requesting leave to proceed pro se;

        2. Include with his petition a list of all civil appeals pending or previously filed in
           this court, including the name and number of each appeal and its current status
           or disposition;

        3. File with the Clerk a notarized affidavit, in proper legal form, that recites the
           issues he seeks to present, including a short discussion of the legal basis
           asserted therefor, and describing with particularity the order being challenged.
           The affidavit must also certify, to the best of his knowledge, that the legal
           arguments being raised are not frivolous or made in bad faith; that they are
           warranted by existing law or a good-faith argument for the extension,
           modification, or reversal of existing law; that the proposed matter is not
           interposed for any improper purpose, such as delay or to needlessly increase
           the cost of litigation; that the claims he wishes to present have never been
           raised by him except in the district court in the present case, nor finally
           disposed of by any federal or state court; and that he will comply with all
           appellate and local rules of this court.

        Greene shall submit these filings to the Clerk of the Court, who will review

 them for compliance with the above restrictions. The Clerk will dismiss the appeal

 for failure to prosecute if Greene does not fully comply with the above restrictions.

 If Greene fully complies with the filing restrictions, the Clerk will forward his filings

 to the Chief Judge or his designee to determine whether to permit Greene’s proposed


                                               8
Appellate Case: 21-1246     Document: 010110642973         Date Filed: 02/09/2022       Page: 9



 pro se civil appeal to proceed. If the Chief Judge or his designee does not grant

 authorization, the Clerk will dismiss the matter on behalf of the court. If the Chief

 Judge or his designee grants authorization, the Clerk will enter an order directing that

 the matter may proceed in accordance with, and that Greene must comply with, the

 Federal Rules of Appellate Procedure and the Tenth Circuit Rules.

        Greene shall have ten days from the date of this order and judgment to file

 written objections, limited to fifteen pages, to these proposed filing restrictions.

 Unless this court orders otherwise upon review of any objections, the restrictions

 shall take effect twenty days from the date of this order and judgment and shall apply

 to any appeal filed by Greene after that time.

                                             IV

        Finally, Greene seeks leave to proceed on appeal without prepayment of the

 necessary filing fees. To proceed on appeal without prepayment, Greene “must show

 a financial inability to pay the required filing fees, as well as the existence of a

 reasoned, nonfrivolous argument on the law and facts in support of the issues raised.”

 Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005). Greene’s appeals

 are frivolous, and we deny his motions to proceed without prepayment of the

 requisite filing fees.

                                             V

        The district court’s judgments are affirmed. The foregoing proposed filing

 restrictions are imposed subject to any objections Greene might file within the

 specified time. Greene’s motions to proceed without prepayment of the filing fees

                                              9
Appellate Case: 21-1246     Document: 010110642973          Date Filed: 02/09/2022   Page: 10



  are denied. Greene’s request to be “exonerate[d]” from filing restrictions in this

  court, No. 21-1246, Aplt. Br. at 3, is denied as well.



                                                           Entered for the Court


                                                           Bobby R. Baldock
                                                           Circuit Judge




                                             10